 1                                                                            Honorable Mary Jo Heston
                                                                         Hearing Date: October 22, 2019
 2
                                                                                Hearing Time: 9:00 a.m.
 3                                                                      Response Date: October 15, 2019
                                                                                       Location: Tacoma
 4                                                                                             Chapter 7
 5                              UNITED STATES BANKRUPTCY COURT
 6                              WESTERN DISTRICT OF WASHINGTON

 7
      In re                                             No. 19-41238
 8
      DIANE ERDMANN,                                    DECLARATION OF CHRISTOPHER G.
 9                                                      WILLIAMS IN SUPPORT OF MOTION TO
                                     Debtor.            APPROVE SETTLEMENT AND SALE OF
10
                                                        ESTATE’S INTEREST IN COIN AND
11                                                      METAL INVENTORY

12
              Christopher G. Williams declares and states as follows:
13
14            1.     I am the assistant to the Chapter 7 Bankruptcy Trustee herein, have testimonial

15   knowledge of the facts set forth in this declaration and am competent to testify thereto.
16
              2.     With the assistance of Joseph Munchel, Executive Purchasing Agent at Bellevue
17
     Rare Coins, on September 28, 2019, I compared the Inventory of Ross Hansen Seized Property
18
     that was prepared during the administration of the Chapter 11 of Northwest Territorial Mint LLC
19
20   to the coins, metals and other items held by Bellevue Rare Coins at its business premises located

21   at 321 Bellevue Way NE, Bellevue, WA. All of the items on the inventory, in the quantities
22   stated, with the exception of the Apple iPad Pro (item 4), Dell Desktop Computer and Monitor
23
     //
24
     //
25
26   //

27
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
     DECLARATION OF CHRISTOPHER G. WILLIAMS IN SUPPORT                                    Suite 207
     OF MOTION TO APPROVE SETTLEMENT AND SALE OF                                     Seattle, WA 98108
     ESTATE’S INTEREST IN COIN AND METAL INVENTORY - 1                                (206) 682-5002


Case 19-41238-MJH         Doc 79     Filed 10/01/19    Ent. 10/01/19 16:05:51       Pg. 1 of 2
 1   (item 52), and the Cash (listed after the Sub Total) were present and accounted for. I have taken
 2
     pictures of the inventory for verification.
 3
               I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
 4
               Dated this 1st day of October, 2019 at Seattle, Washington.
 5
 6
                                                                    By: /s/ Christopher G. Williams
 7                                                                  Christopher G. Williams
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Erdmann\settle_CGW_dec.wpd
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                              KATHRYN A. ELLIS PLLC
28                                                                                                      5506 6th Ave S
     DECLARATION OF CHRISTOPHER G. WILLIAMS IN SUPPORT                                                     Suite 207
     OF MOTION TO APPROVE SETTLEMENT AND SALE OF                                                      Seattle, WA 98108
     ESTATE’S INTEREST IN COIN AND METAL INVENTORY - 2                                                 (206) 682-5002


Case 19-41238-MJH                Doc 79         Filed 10/01/19             Ent. 10/01/19 16:05:51     Pg. 2 of 2
